FILED
                              NOT FOR PUBLICATION                           OCT 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ELI GONZALO ZEGARRA                               No. 08-73227
CARDENAS,
                                                  Agency No. A029-243-128
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Eli Gonzalo Zegarra Cardenas, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of motions to reconsider or reopen, Cano-Merida v. INS, 311

F.3d 960, 964 (9th Cir. 2002), we deny the petition for review.

      The BIA did not abuse its discretion in denying Zegarra Cardenas’ motion to

reconsider because the motion failed to identify any error of law or fact in the

BIA’s March 21, 2008, order denying his motion to reopen. See 8 C.F.R.

§ 1003.2(b)(1); see also Socop-Gonzales v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir.

2001) (en banc) (purpose of a motion to reconsider is to demonstrate that the

agency erred as a matter of law or fact).

      To the extent the motion sought reopening, the BIA acted within its

discretion in denying it as untimely and number-barred because the successive

motion was filed eleven years after the BIA’s March 17, 1997, order dismissing his

appeal, see 8 C.F.R. § 1003.2(c)(2), and the evidence submitted with the motion

failed to establish Zegarra Cardenas acted with the due diligence required to

warrant tolling of the time and number bars, see Iturribarria v. INS, 321 F.3d 889,

897 (9th Cir. 2003) (equitable tolling is available to petitioner who is prevented

from filing due to deception, fraud or error, and who exercises due diligence in

discovering such circumstances).

      Zegarra Cardenas’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.


                                            2                                   08-73227